Citation Nr: 1018113	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-28 442A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include of as a result of participation in Project 112 and 
Shipboard Hazards and Defense (SHAD) testing.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include of as a result of participation in 
Project 112 and SHAD testing.  

3.  Entitlement to service connection for hypertension, to 
include of as a result of participation in Project 112 and 
SHAD testing.  

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, to include of as a result of 
participation in Project 112 and SHAD testing.  

5.  Entitlement to service connection for diverticulitis, to 
include of as a result of participation in Project 112 and 
SHAD testing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

These claims were previously remanded by the Board in October 
2007 and August 2008 to schedule the Veteran for a requested 
video-conference hearing.  The RO most recently informed the 
Veteran that his requested video-conference hearing had been 
scheduled for December 2008.  See October 2008 letter.  The 
Veteran, however, failed to report for the scheduled hearing.  
As the record does not indicate the Veteran has requested 
that the hearing be rescheduled, the Board deems the 
Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 
20.704.

In January 2009, this case was remanded for additional 
development and adjudication.  In this decision, the Board 
noted that, in a February 2005 statement to Senator Nelson, 
the Veteran reported that VA had not ruled on his leukemia.  
In his August 2004 VA Form 9, the Veteran reported he had 
leukositosis, stem cell unknown.  The Board found that it was 
unclear from these statements whether he intended to file a 
claim for service connection for either leukemia or 
leukositosis.  As review of the claims folder did not reveal 
that the RO had addressed these issues, they were referred 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board unfortunately finds that this matter must be remanded 
for additional development.

In January 2009, this matter was remanded for additional 
development. Specifically, the Board requested that the 
RO/AMC (RO) (i) obtain the Veteran's VA treatment records 
from the Miami VA Medical Center (VAMC) and Community Based 
Outpatient Clinics (CBOCs) in Coral Springs and Oakland Park 
dated since January 2007, (ii) verify the dates and types of 
the Veteran's service in the Army Reserves prior to 1972, 
and obtain complete copies of the Veteran's service 
treatment and service personnel records, (iii) contact the 
National Personnel Records Center (NPRC) and request copies 
of the Veteran's clinical records and in-patient records 
from the Walson Army Hospital in Fort Dix, New Jersey, 
beginning in March 1968, and if no records could be found, 
indicate whether the records do not exist and whether 
further efforts to obtain them would be futile, and (iv) 
undertake development to determine whether the Veteran 
participated in Project 112 and/or SHAD testing by 
consulting VA Fast Letter 02-24 for guidance.  

A review of the Veteran's claims file indicates that the RO 
engaged in diligent efforts to comply with all of the Board 
remand instructions.  Specifically, the RO requested and 
obtained answers from the Miami VAMC and CBOCs in Coral 
Springs and Oakland Park indicating that these facilities did 
not have any medical records related to the Veteran dated 
since January 2007.  The May 2009 response of the Oak Park 
CBOC also indicated that, while there was no record of 
treatment for the dates January 2007 to the present, there 
were records for the Veteran dated from July 30, 2003 to June 
2, 2006.  A review of the Veteran's claims file indicates, 
however, that records from July 2003 to June 2006 have 
already been associated with the Veteran's claims file.  The 
RO memorialized its findings with respect to its development 
efforts in Formal Findings on the Unavailability of medical 
records dated in March and May 2009, and sent the Veteran 
notice letters dated in April and May 2009 with respect to 
its findings.  

With respect to its efforts to verify the dates and types of 
the Veteran's service in the Army Reserves prior to 1972, and 
obtain complete copies of the Veteran's service treatment and 
service personnel records, the Board notes that the RO 
requested and obtained the Veteran's service personnel 
records and files containing his service medical records.  
With respect to the Veteran's reserve service, the RO made 
multiple inquiries to the National Personnel Records Center, 
US Army Reserve Personnel Center, State Adjutant General, and 
the Veteran regarding his reserve service.  Finally, a 
November 2009, response from the Chief, Veteran's Inquiry 
Branch, Army Personnel Records Division, reported that, after 
the Veteran's release from active duty in 1968, there were no 
periods of extended active duty on file.  The RO followed up 
with a December 2009 call to the Personnel Records Division, 
which confirmed that all units were checked and that there 
were no reserve records for the Veteran.  The RO then sent 
the Veteran a letter in the same month noting the results of 
the search and requesting any copies of records relating to 
reserve service.  The RO followed up with the Veteran in a 
December 2009 call.  The Veteran advised the RO that he was 
never in the reserves. A review of the Veteran's service 
personnel records also indicates that the Veteran did not 
participate in active duty for training after his release 
from active duty in May 1968.  

With respect to whether the Veteran participated in Project 
112 and/or SHAD testing, the RO's research indicated that the 
Veteran was found not to be a participant in the SHAD 
program, according to the Department of Defense's database.

Finally, the RO was requested to contact the National 
Personnel Records Center and request copies of the Veteran's 
clinical records and in-patient records from the Walson Army 
Hospital in Fort Dix, New Jersey, beginning in March 1968, 
and if no records could be found, indicate whether the 
records do not exist and whether further efforts to obtain 
them would be futile.  The Veteran's claims file indicates 
that the RO requested clinical records, and active duty 
inpatient clinical records for fibromyalgia, chronic fatigue 
syndrome, and hypertension, from 01/01/1967 to 12/31/1967 at 
Walson Army Hospital, Ft. Dix.  The records also indicates 
that records from this facility dated in 1967 were associated 
with the Veteran's claims file.  However, it does not appear 
that clinical records and in-patient records from the Walson 
Army Hospital in Fort Dix, New Jersey, beginning in March 
1968, were requested.

Based on the foregoing, the Board reluctantly concludes that 
this matter must be remanded for additional compliance with 
the Board's January 2009 remand instructions.  As the Court 
has stated,

[A] remand by this Court or the Board 
confers on the Veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the Board notes that a review of the Veteran's 
personnel records reveal that the Veteran was a patient at 
Walson Army Hospital on March 25, 1968.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the Veteran's clinical records and in-
patient records from the Walson Army 
Hospital in Fort Dix, New Jersey, 
beginning in March 1968.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


